Citation Nr: 0603703	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

Entitlement to service connection for a myocardial 
infarction, claimed as a result of asbestos exposure, lead 
paint exposure, and/or toxic chemical exposure.

Entitlement to service connection for memory loss, 
concentration loss, and forgetfulness, blackouts, headaches 
and equilibrium problems claimed as secondary to an inservice 
head trauma.

Entitlement to service connection for hives.

Entitlement to service connection for dry skin.

Entitlement to service connection for nose bleeds.

Entitlement to service connection for a lung disorder, to 
include shortness of breath, difficulty breathing, 
bronchitis, and/or pneumonia, claimed as due to asbestos 
exposure.

Entitlement to service connection for a sleep disorder.

Entitlement to service connection for tingling of the hands.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active duty from June 1978 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision, in pertinent part, 
denied the issues currently on appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  The Board 
remanded the claim in November 2004 for further development.

The issue of entitlement to service connection for a sleep 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a psychiatric disorder, to include PTSD, that had 
its origins during service.

3.  The evidence of record does not reasonably show that the 
veteran has been diagnosed has having had a myocardial 
infarction.

4.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed disorder that is 
attributable to residuals of head trauma.

5.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed skin disorder, to include 
hives and dry skin, lung disorder, a disorder underlying nose 
bleeds, or a disorder manifested by tingling of the hands.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include post-
traumatic stress disorder, was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1133 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2. A myocardial infarction, claimed as a result of asbestos 
exposure, lead paint exposure, and/or toxic chemical 
exposure, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1133 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Memory loss, concentration loss, and forgetfulness, 
blackouts, headaches and equilibrium problems claimed as 
secondary to an inservice head trauma, were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1133 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

4.  Hives were not incurred in or aggravated by service.  
38 U.S.C.A. § 1133 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Dry skin was not incurred in or aggravated by service.  
38 U.S.C.A. § 1133 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  Nose bleeds were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1133 (West 2002); 38 C.F.R. § 3.303 
(2005).

7.  A lung disorder, to include shortness of breath, 
difficulty breathing, bronchitis, and/or pneumonia, claimed 
as due to asbestos exposure, was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1133 (West 2002); 
38 C.F.R. § 3.303 (2005).

8.  Tingling of the hands was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1133 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in November 2002, provided the veteran with 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He testified before a 
hearing officer at a hearing held at the RO in January 2000 
and before the undersigned Veterans Law Judge at a hearing 
held at the RO in March 2004.  The Board does not know of any 
additional relevant evidence which is available that has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was provided to the veteran before the RO decision 
regarding the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Service Connection for a Psychiatric Disorder

Factual Background

Service medical records indicate that the veteran was first 
referred for psychiatric evaluation in February 1987.  It was 
noted that the veteran's command had referred him for 
evaluation due to concerns regarding his behavior.  The 
psychologist noted that there were no psychiatric diagnoses 
and stated that the veteran had a mixed personality disorder.  
A July 1988 service medical record noted a diagnosis of 
alcohol dependence.  An October 1988 service medical record 
stated that there was no underlying psychosis or thought 
disorder.  He noted that the veteran's testing profile was 
consistent with that of a personality disorder.  Various 
records from March 1990 reflect continued problems with 
controlling his emotions.  The diagnoses noted were 
adjustment disorder, personality disorder and stressors.  It 
was recommended that the veteran be discharged because of his 
personality disorder.  The June 1990 discharge examination 
report noted that the veteran had been diagnosed with alcohol 
dependence, in remission and a personality disorder.  It was 
noted that the personality disorder was the reason for his 
discharge.

A February 1992 VA examination report noted there was no 
claims folder to review.  He indicated that the veteran was a 
poor historian, but did bring copies of his service medical 
records.  The examiner noted there were assessments conducted 
in February 1987 and June 1990.  The examiner diagnosed the 
veteran with a personality disorder and rule out possible 
mild bipolar illness.

An April 2000 private neuropsychological evaluation report 
noted a diagnosis of a cognitive disorder.  It was also noted 
that the veteran's psychological factors affected his 
physical symptoms.

A September 2001 VA treatment note indicated that the veteran 
was diagnosed with a cognitive disorder and a personality 
disorder.  A September 2001 private evaluation noted 
diagnoses of antisocial personality disorder and rule out 
malingering.

A June 2002 VA treatment record indicated that the veteran 
was being treated for a conversion disorder and a personality 
disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  He stated 
that he began to experience depression during service.  He 
also testified that a friend of his committed suicide while 
they were serving on the same ship.  The veteran noted that 
he was afraid and stressed during service.

An April 2005 VA examination report noted that the veteran's 
claims folder and clinical records were reviewed.  The 
veteran reported that he did not experience any particularly 
traumatic events during his military service.  The examiner 
noted that the veteran had a mild cognitive disorder, which 
was not related to service.  He also noted a diagnosis of a 
personality disorder.  He also noted that the veteran 
appeared to be suffering from an undifferentiated somatoform 
disorder, which was also unrelated to military service.  The 
examiner also noted that the veteran did not meet the 
criteria for a diagnosis of post-traumatic stress disorder.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran has filed a claim 
for service connection for PTSD.  However, the clinical 
evidence of record does not show that the veteran has a 
current diagnosis of PTSD.  In the absence of evidence 
showing that the veteran currently has PTSD, the claim of 
service connection for PTSD must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The Board notes that a review of the clinical evidence 
indicates that the veteran has been given a variety of 
diagnoses since his first psychiatric evaluation in service.  
One such diagnosis, which was confirmed by the April 2005 VA 
examiner, was that of personality disorder.  Service medical 
records indicate that the veteran was diagnosed with a 
personality disorder in service, and subsequently discharged 
due to such diagnosis.  As noted above, a personality 
disorder is not a disease for which service connection may be 
granted.  Accordingly, service connection for such is denied.

The April 2005 VA examiner also noted that the veteran has a 
diagnosis of a cognitive disorder and an unspecified 
somatoform disorder.  After having reviewed the claims folder 
and the veteran's medical records, the April 2005 VA examiner 
indicated that such disorders were not related to service.  A 
review of the clinical record indicates that there are no 
comments linking the veteran's current psychiatric diagnoses 
to service.  Moreoever, the only disorder noted during 
service was the veteran's personality disorder.  In the 
absence of evidence linking the veteran's current diagnoses 
to service, service connection for an acquired psychiatric 
disorder is denied.


III.  Service Connection for a Myocardial Infarction

Factual Background

Service medical records are silent with regard to complaints, 
treatment or findings associated with a myocardial 
infarction.  A May 1984 re-enlistment examination noted a 
slightly elevated blood pressure reading.  There are no other 
complaints, findings, or treatment associated with 
cardiovascular complaints.

An August 1999 private hospital report noted that the veteran 
had been admitted with complaints of chest pain.  The 
diagnosis was chest pain, unspecified.  An August 1999 
private chest x-ray was interpreted as showing no evidence of 
cardio-pulmonary disease.  An August 1999 stress test report 
noted that the stress test was negative for ischemia.  The 
veteran's EKG was noted to be normal.

A September 1999 private treatment note indicated that the 
veteran was being followed up after admission for emergency 
observation in August 1999.  The veteran reported intermitted 
dull substernal discomfort.  The diagnosis was substernal 
chest pain of undetermined etiology.

The veteran testified before a hearing officer at a hearing 
held at the RO in January 2000.  He stated that he had his 
myocardial infarction in 1998 or 1999.

A February 1992 VA examination report noted that the veteran 
was being evaluated for hypertension.  The veteran reported 
he was diagnosed with hypertension during service, but not 
treated.  The examiner noted that there were clinical records 
verifying that diagnosis and the veteran indicated that he 
was noted to have incidental high blood pressure readings.  
The examiner noted that the veteran had a history of 
intermittent hypertension readings.  There was no evidence of 
end-organ damage secondary to hypertension.

A May 2002 private treatment note indicated that the veteran 
was complaining of chest pain.  There was a noted history of 
angina.  The physician noted that the veteran's "story" 
kept changing and she could not determine whether he was 
having chest pain or not.  He noted that the veteran's 
electrocardiogram (EKG) showed no acute ischemic changes.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  The veteran 
stated he was treated for a heart disorder during service.  
He indicated that he got stressed a lot during service and 
that caused heart problems.

Analysis

The Board notes that the veteran's clinical records document 
occasional treatment for elevated blood pressure and chest 
pain, without reference to a history of a myocardial 
infarction.  While the veteran reported suffering a 
myocardial infarction in 1998 or 1999, the clinical evidence 
of record does not support such reports.  Private treatment 
records from August 1999 do indicate that the veteran was 
briefly hospitalized and observed for complaints associated 
with chest pain.  However, EKGs and stress tests taken at 
that time did not note any ischemic heart disease.  The 
veteran was diagnosed with unspecified chest pain.  A 
September 1999 private treatment note, which documented a 
follow-up visit, noted the diagnosis was substernal chest 
pain of unspecified etiology.  In the absence of a diagnosed 
myocardial infarction, whatever the claimed etiology, service 
connection for such is denied.

IV.  Service Connection for Memory Loss, Concentration Loss, 
Forgetfulness,
Blackouts, Headaches and Equilibrium Problems

Factual Background

A May 1980 service medical record indicates that the veteran 
was hit on the nose by a hatch cover.  He was noted to be 
awake and oriented times three.  There was a laceration on 
the bridge of the nose.  Service medical records do not 
contain comments regarding complaints, findings or treatment 
associated with memory loss, concentration loss, 
forgetfulness, blackouts, headaches or equilibrium problems.

The veteran testified before a hearing officer at a hearing 
held at the RO in January 2000.  The veteran stated that his 
memory loss started during service, but he was never treated 
for it.  He indicated that his memory loss may have occurred 
because he was hit in the head with a hatch.  He reported 
that he did not have memory problems before the hatch hit him 
in the head.  He stated he occasionally blacks out 
completely.  He indicated his headaches began right after he 
was hit with the hatch.

An October 2001 private treatment note indicated that the 
veteran reported a problem with dementia.  The diagnosis was 
dementia of unknown etiology.

A December 2001 VA treatment note indicated that the 
veteran's history and mental status examinations were 
significant for clear inconsistencies.  The physician noted 
that the veteran's deficits were not consistent with any 
typical, progressive, organic neurodegenerative disorder.

A February 2002 VA treatment note indicated that the 
veteran's head CT was interpreted as showing no evidence of a 
stroke or subdural hematoma.  There was an incidental 
arachnoid cyst noted.

A March 2002 VA treatment note indicated that the veteran was 
referred to a neuropsychiatrist by the dementia clinic for 
evaluation of a memory disorder.  The physician noted that 
the examination suggested that the veteran's memory 
complaints were functional rather than organic.  He diagnosed 
conversion disorder versus malingering.  An April 2002 VA 
treatment note reported that the veteran was being followed 
for dementia.  The physician noted that there was no evidence 
of dementia or other neurologic illness.

A June 2002 VA treatment note, which documented treatment for 
a separate disorder, noted that the veteran complained of 
headaches.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  The veteran 
reported that he suffered a head injury during service.  He 
stated he was hit on the head with a hatch.  He testified 
that he has had problems with memory, concentration, 
equilibrium, blackouts and headaches since.

An April 2005 VA examination report noted that the veteran's 
claims folder and medical records were reviewed.  The 
examiner referred to pertinent medical records from the 
veteran's claims folder.  The examiner noted that there was 
no objective evidence of an organic cognitive disorder.  He 
also stated that there was no objective evidence of 
significant imbalance.  He stated there were historic claims 
of headaches and blackouts, but given the functional findings 
these should be "viewed with extreme caution."

Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

Analysis

The Board notes that service medical records document an 
injury to the nose during service.  The veteran was struck 
with a hatch.  Subsequently, he was treated for a laceration 
on the nose.  Service medical records do not reflect 
complaints of memory loss, confusion, forgetfulness, black 
outs, equilibrium problems or headaches.  VA and private 
treatment notes reflect continued complaints associated with 
these symptoms.  However, such records do not reflect a 
diagnosed disorder for which service connection may be 
granted.  The veteran was evaluated for dementia in 2001 and 
2002.  An April 2002 VA treatment note indicated that there 
was no evidence of dementia or neurological illness.  The 
April 2005 VA examiner noted that there was no objective 
evidence of an organic cognitive disorder.  He also stated 
that there was no objective evidence of significant 
imbalance.  He stated there were historic claims of headaches 
and blackouts, but given the functional findings these should 
be "viewed with extreme caution."  In the absence of an 
underlying disorder for which service connection may be 
granted, service connection for memory loss, confusion, 
forgetfulness, black outs, equilibrium problems or headaches 
is denied.

V.  Service Connection for Hives and Dry Skin

Factual Background

Service medical records do not contain complaints, findings 
or treatment associated with hives or dry skin.  An April 
1980 service medical record noted a diagnosis of heat rash on 
the right hip and abdomen.  January 1981 and November 1988 
service medical records document treatment for severe acne.

A November 1998 treatment note from an Oregon correctional 
facility noted that the veteran had a rash between his toes 
with cracking and dry skin.  December 1998 treatment notes 
from the same facility noted that the veteran was treated for 
complaints of itching under his arms and mid back.  The 
diagnoses were welts of unknown etiology, herpes zoster and 
shingles.

An August 1999 private treatment note indicated that the 
veteran reported he was told he had shingles in 1990 when he 
was discharged from the military.  There were no lesions on 
the veteran's chest.  He was also complaining of chest pain 
and no further comments regarding the veteran's skin 
complaints were noted.

The veteran testified before a hearing officer at a hearing 
held at the RO in January 2000.  He stated he began to have 
hives right after service.  He indicated that he was told at 
his separation examination that stress would cause problems 
for him.  He testified that his hives are related to stress, 
which started during service.

A May 2001 private treatment note indicated that the veteran 
was treated for a rash on his back.  The diagnosis was 
altered skin integrity.  The physician noted that the lesions 
did not appear to be shingles type lesions.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  The veteran 
indicated that he had hives during service, which were caused 
by stress.  He reported that the hives ran along his torso.  
He indicated he was diagnosed with shingles.  The veteran 
reported that he worked with chemicals in the paint lockers 
on the ship and needed to use acetone to clean his hands.  He 
stated that this caused his dry skin.

Analysis

Service medical records, while documenting treatment for heat 
rash and acne, do not document treatment for hives or dry 
skin.  While the veteran has reported hives and dry skin, 
which he associates with service, the clinical evidence of 
record does not document a current diagnosis for which 
service connection may be granted.  He has been treated for 
skin complaints since service.  However, treatment records 
documenting such complaints, do not comment on the etiology 
of those complaints.  In addition, these treatment records 
are dated in 1998 and 1999.  There is no evidence documenting 
a currently diagnosed skin disorder.  Accordingly, service 
connection for hives and dry skin is denied.

VI.  Service Connection for Nose Bleeds.

Factual Background

A May 1980 service medical record indicates that the veteran 
was hit on the nose by a hatch cover.  Service medical 
records do not refer to complaints, findings or treatment 
associated with nose bleeds.

VA and private treatment records developed subsequent to 
service do not contain complaints, findings or treatment 
associated with nose bleeds.

The veteran testified before a hearing officer at a hearing 
held at the RO in January 2000.  He stated that he had nose 
bleeds during service.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  The veteran 
testified that he has had nose bleeds ever since he was 
struck in the nose by a hatch during service.

Analysis

The veteran has contended that he has periodic nose bleeds.  
He has stated that such nose bleeds have occurred ever since 
he was hit in the nose by a hatch during service.  The 
clinical evidence of record does not indicate that the 
veteran has a currently diagnosed disorder associated with 
nose bleeds.  Private and VA treatment records developed 
subsequent to service do not contain comments reflecting 
treatment for complaints associated with nose bleeds.  In the 
absence of a current clinical diagnosis, service connection 
for nose bleeds is denied.

VII.  Service Connection for a Lung Disorder

Factual Background

Service medical records document treatment for upper 
respiratory infections in November 1979, November 1987 and 
February 1990.  A May 1989 chest x-ray was interpreted as 
showing clear lung fields with sharp pleural margins and 
normal bony thorax and soft tissues.  There are other 
references to complaints, findings or treatment associated 
with a lung disorder.

An August 1999 private chest x-ray was interpreted as showing 
no evidence of cardio-pulmonary disease.

A January 2000 VA chest x-ray was interpreted as showing 
clear lungs with no infiltrates.

A December 2001 VA treatment note indicated that the veteran 
was treated for an upper respiratory infection, which was 
suspected to have a viral etiology.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  The veteran 
stated that he was exposed to asbestos while on board ships.  
He indicated that his breathing problems began during 
service.  He testified that he sought treatment at the 
emergency room for his recurrent symptoms and was treated 
with albuterol.

Analysis

Clinical evidence of record reflects occasional treatment for 
upper respiratory infections since service.  However, such 
evidence does not reflect that the veteran has a clinically 
diagnosed lung disorder for which service connection may be 
granted.  An August 1999 private chest x-ray was interpreted 
as showing no cardio-pulmonary disease.  A January 2000 VA 
chest x-ray was interpreted as showing clear lungs with no 
infiltrates.  In the absence of a clinically diagnosed 
disorder, service connection for a lung disorder is denied.

VIII.  Service Connection for Tingling of the Hands

Factual Background

Service medical records do not contain complaints, findings 
or treatment associated with tingling of the hands.

A February 2002 VA treatment note indicated that an EMG was 
negative for peripheral neuropathy.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  The veteran 
testified that he started having problems with his hands 
during service.  He had difficulty picking things up.

Analysis

The clinical evidence of record does not indicate that the 
veteran has a currently diagnosed disorder that is manifested 
by tingling of the hands.  A February 2002 VA treatment note 
indicated that an EMG was negative for peripheral neuropathy.  
Service medical records are silent with regard to complaints, 
findings or treatment associated with tingling of the hands.  
In the absence of a diagnosed disorder, service connection 
for tingling of the hands is denied.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.

Entitlement to service connection for a myocardial 
infarction, claimed as a result of asbestos exposure, lead 
paint exposure, and/or toxic chemical exposure, is denied.

Entitlement to service connection for memory loss, 
concentration loss, and forgetfulness, blackouts, headaches 
and equilibrium problems claimed as secondary to an inservice 
head trauma, is denied.

Entitlement to service connection for hives is denied.

Entitlement to service connection for dry skin is denied.

Entitlement to service connection for nose bleeds is denied.

Entitlement to service connection for a lung disorder, to 
include shortness of breath, difficulty breathing, 
bronchitis, and/or pneumonia, claimed as due to asbestos 
exposure, is denied.

Entitlement to service connection for tingling of the hands 
is denied.


REMAND

Service medical records indicate that the veteran sought 
treatment because he was unable to sleep.  A September 1985 
service medical record noted that the veteran reported only 
sleeping about two hours a night.  The diagnosis was sleep 
deprivation versus questionable manic illness.  Private and 
VA medical records developed since service indicate that the 
veteran has repeatedly sought treatment for a "sleep 
disorder."  Some of these treatment records reflect 
treatment for complaints of a sleep disorder alone, and 
others reflect treatment for a sleep disorder in conjunction 
with pain management and psychiatric treatment.  A review of 
these clinical documents indicate that while the veteran has 
repeatedly sought treatment for complaints associated with 
his sleep, and has been prescribed medication to assist him 
with sleeping, a specific sleep disorder has not been 
diagnosed.  In addition, the Board notes that the veteran's 
complaints associated with sleep have not been specifically 
attributed to another diagnosis for which the veteran has 
sought treatment.  The Board finds that a VA examination is 
warranted in order to determine whether the veteran has a 
currently diagnosed sleep disorder that may be attributed to 
service.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining if 
the veteran has a currently diagnosed 
chronic sleep disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  The examiner is asked to 
offer an opinion as to whether it is as 
likely as not that any currently 
diagnosed chronic sleep disorder had its 
origins during service.  The examiner 
should offer a rationale for any opinion 
expressed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


